Citation Nr: 0432893	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  02-22 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1970 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for hepatitis, and granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

First, in his August 2002 notice of disagreement, it is 
apparent that the veteran sought to appeal the initial 
noncompensable rating for his service-connected bilateral 
hearing loss.  The Board construes this statement as meeting 
the requirements of a timely notice of disagreement with the 
zero percent rating assigned for that disability.  See 
38 C.F.R. § 20.201(2003).  The RO has not yet rendered a 
statement of the case (SOC) on this issue.  Accordingly, the 
claim for the assignment of an initial compensable rating for 
bilateral hearing loss is remanded for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Second, a preliminary review of the evidence indicates that 
the veteran's service connection claim for hepatitis requires 
additional development.  

The veteran's service medical records indicate he was 
admitted to the hospital in October 1971 for evaluation of 
bile in the urine.  Laboratory data showed HAA was positive.  
The veteran denied drug abuse and did not undergo drug 
testing.  A percutaneous liver biopsy revealed findings 
compatible with resolving hepatitis.  The preoperative and 
postoperative diagnosis was viral hepatitis relapse, 
moderately severe.  Following approximately six weeks of 
evaluation and treatment, the discharge diagnosis was acute 
hepatitis.  

In December 1971, Dr. P. M. reviewed the recent liver biopsy 
results and recorded an impression of changes consistent with 
recurrent hepatitis.  It was noted that there was a 
sufficient widening of an infiltrate in the portal area for a 
diagnosis of chronic, persistent hepatitis with recurrence, 
although it was also reported that the length of the illness 
was borderline for such a classification of hepatitis.  

In March 2002 at the Muskogee VA Medical Center (VAMC), the 
veteran underwent a Hepatitis C risk screening, and three 
factors were marked:  Intravenous or intranasal drug use; 
service in Vietnam; and multiple sexual partners.  A June 
2002 liver biopsy at the Las Vegas VAMC indicated chronic 
hepatitis with Grade 2 inflammation and Stage 2 fibrosis, and 
"the changes are consistent with the clinical history of 
hepatitis C, however, other etiologic factors should be ruled 
out clinically and serologically."  

In July 2002, the veteran started at the hepatitis C 
treatment clinic with "1a viral load > 850,000."  A 
treatment note from April 2004 stated the veteran had 
completed 42 weeks of therapy 10 months ago, with viral load 
< 600.  

The veteran contends, in essence, that his current hepatitis 
C is causally related to service, to include his exposure to 
blood while in Vietnam. 

In light of the foregoing, to include the in-service 
diagnosis of hepatitis, albeit apparently viral but with a 
suspicion of chronic, persistent hepatitis, the post-service 
evidence of hepatitis C, and the veteran's contention of 
exposure to blood while on active duty in Vietnam, an 
examination that includes a competent opinion  as to whether 
there is a causal relationship between any current hepatitis 
and service  is warranted.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).




Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure compliance with 
the requirements of the Veterans 
Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and its 
implementing regulations.  

2.  The RO should provide the veteran 
a SOC for the issue of entitlement to 
the assignment of a higher 
(compensable) initial rating for 
bilateral hearing loss.  The SOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to these 
additional issues.  The RO should 
afford the veteran the appropriate 
amount of time in which to submit a 
substantive appeal.  If the veteran 
perfects his appeal of this issue, the 
appeal should be returned to the 
Board, if otherwise in order.

3.  The RO should arrange for a VA 
examination to determine the etiology 
and/or approximate onset date of the 
veteran's current hepatitis.  The 
claims file must be made available to 
and reviewed by the examiner.  
Following a review of the relevant 
medical evidence in the claims file, 
to include the in-service clinical and 
laboratory (including liver biopsy) 
records relating to apparent viral 
hepatitis, and the post-service 
medical records pertaining to 
hepatitis C; the medical history 
obtained from the veteran, to include 
all in-service and post-service risk 
factors for developing hepatitis; the 
clinical evaluation, and any tests 
that are deemed necessary, the 
examiner is requested to opine whether 
it is at least as likely as not (50 
percent or more likelihood) that any 
hepatitis or residuals of hepatitis 
that may currently be present began 
during or are causally related to any 
incident of service (e.g., claimed 
exposure to blood in Vietnam) or 
finding recorded during service, to 
include the clinical and laboratory 
findings relating to evaluation and 
treatment for apparent viral 
hepatitis.  The examiner is asked to 
provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to 
pure speculation, he or she should so 
indicate.

4.  Thereafter, the RO should review 
the claims file and ensure that no 
other notification or development 
action, in addition to that directed 
above, is required.  If further action 
is required, the RO should undertake 
it before further adjudication of the 
claim.
 
5.  Then, the RO should readjudicate 
the veteran's service connection claim 
for hepatitis.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




